Citation Nr: 0725934	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  07-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of 
resection, small intestine currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1950 to 
December 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to an evaluation in excess of 10 percent 
for the veteran's service-connected residuals of a resection 
of the small intestine.

In that rating decision, the RO also granted an increased 
rating of 40 percent for the veteran's service-connected 
urethral stricture, and denied an evaluation in excess of 30 
percent for chronic prostatitis.  The veteran did not 
subsequently express disagreement with these evaluations; 
thus, these matters not currently on appeal.

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2006). 


FINDING OF FACT

The veteran's service-connected residuals of resection of the 
small intestine is shown to be essentially asymptomatic.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of resection of the 
small intestine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7301 
(2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a VCAA letter dated in March 2006, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran prior to the rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, in March 2006, the 
appellant was provided with notice of what type of 
information and evidence was needed to establish a disability 
rating and an effective date of the disability.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of resection of 
the small intestine warrant a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected residuals of resection of the 
small intestine have been rated by the RO under the 
provisions of Diagnostic Code 7301.  Under Code 7301, a 10 
percent evaluation may be assigned for moderate adhesions of 
the peritoneum with pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention.  A 30 percent evaluation 
requires moderately severe adhesions with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain than are present 
with severe adhesions.  A 50 percent evaluation requires 
severe adhesions with definite partial obstruction shown by 
x-ray, frequent and prolonged episodes of severe colic 
distention, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.  NOTE: Ratings for adhesions will be considered 
when there is history of operative or other traumatic or 
infectious (intraabdominal) process, and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.  
38 C.F.R. § 4.114, Diagnostic Code 7301.  

The evidence has not demonstrated that the veteran is 
entitled to a rating in excess of 10 percent under Diagnostic 
Code 7301 as the evidence has not shown partial bowel 
obstruction manifested by delayed motility of barium meal, or 
definite partial obstruction shown by x-ray with severe colic 
distension.  

In this regard, the veteran's VA medical records from 2003 to 
2006 do not reveal any treatment for residuals of resection 
of the small intestine.  He was afforded a VA examination in 
May 2006 and the claims folder was made available for review 
by the examiner.  In presenting the veteran's medical history 
it was indicated that he had a part of his intestine removed 
during service.  However, the examiner noted that the veteran 
has no problem with his digestive system, and that he denied 
any nausea, vomiting, diarrhea, constipation, melena or 
bright red blood in his stools.  He also denied abdominal 
pain and cramping.  Physical examination showed a 6 inch scar 
of the right upper quadrant of the abdomen without hernias or 
masses.  The scar was well healed.  The diagnosis was right 
upper quadrant scar from resection of small intestine with no 
residuals.  

The Board has considered the possibility of a higher rating 
under another diagnostic code, specifically Diagnostic Code 
7328.  Under that code, when a resection of the small 
intestine results in diarrhea, anemia, and inability to gain 
weight, a 20 percent rating is assigned.  With definite 
interference with absorption and nutrition manifested by 
impairment of health objectively shown by examination 
findings, including definite weight loss, a 40 percent 
disability rating should be assigned.  A 60 percent 
evaluation is assigned with marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss.

However, the evidence does not show that the veteran 
experiences diarrhea, anemia, or difficulty gaining weight, 
and it does not show that he otherwise experiences any 
interference with nutrient absorption with impairment of his 
health.  Thus, a higher rating is not warranted under Code 
7328.

As noted in the Introduction, service connection has also 
been awarded for urethral stricture and chronic prostatitis, 
and these disabilities have been separately compensated.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an increased rating for residuals of 
resection, small intestine, is denied.  


____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


